DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-11,and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al 20140218236 (hereinafter Sadeghi) in view of Sahinoglu et al 7,995,644 (hereinafter Sahinoglu).
Regarding claim 1, Sadeghi discloses a transceiver (200, see fig. 2, [0016], [0029], [0040]), comprising:
a millimeter wave communication unit (280, see fig. 2, [0047]); and
a second communication unit coupled to the millimeter wave communication unit (250, see fig. 2, [0045]-[0046]), wherein based on an initiation of ranging and localization capabilities of the transceiver, the transceiver utilizes the second communication unit for ranging and localization and the millimeter wave communication unit for data transmission (steps S3200 – S3500, see fig. 3, [0045]-[0046], [0053]-[0058]).
	While Sadeghi discloses a second communication unit coupled to the
millimeter wave communication unit, Sadeghi does not specifically disclose that the second communication unit is an impulse radio ultra-wideband (IR-UWB) 
	In the same field of endeavor, Sahinoglu discloses a transceiver comprising an impulse radio ultra-wideband (IR-UWB) communication unit, wherein based on initiation of the IR-UWB ranging and localization capabilities of the transceiver, the transceiver utilizes the impulse radio ultra-wideband (IR-UWB) communication unit for ranging and localization (initiating IR UWB ranging/localization between devices 310, 320, see fig. 4, col. 2, line 48 – col. 3, line 19, col. 5, lines 16-23, col. 7, lines 20-45, col. 8, line 54 – col. 9, line 15).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sahinoglu with the system of Sadeghi by using an IR-UWB signaling system as disclosed in Sahinoglu as the position reference device, for the benefit of enabling secure ranging between devices in radio communication with each other.
	Regarding claim 11, Sadeghi discloses a method, comprising:
establishing a millimeter wave communication link between a first transceiver and
a second transceiver (S3500, see fig. 2, [0047], [0058]);
determining whether the second transceiver is configured for ranging and localization (S3600, which leads to updated relative positioning, S3700, see [0059], [0061]-[0062]); and
based on whether the second transceiver is configured for ranging and

	While Sadeghi discloses determining whether the second transceiver is configured for ranging and localization, and based on said determining, establishing a second communication link between the first transceiver and second transceiver for ranging and localization (steps S3200 – S3300, S3700, see fig. 3, [0045]-[0046], [0053]-[0056], [0061]-[0062]), Sadeghi does not specifically disclose that the ranging and localization is impulse radio ultra-wideband (IR-UWB) ranging and localization, and establishing an IR-UWB communication link between the first transceiver and second transceiver for ranging and localization.
	In the same field of endeavor, Sahinoglu discloses a first transceiver (Device B, see fig. 4) comprising an impulse radio ultra-wideband (IR-UWB) communication unit (col. 5, lines 15-23), wherein based on determining whether a second transceiver (Device A, see fig. 4, col. 7, lines 20-45) is configured for impulse radio ultra-wideband ranging and localization, the first transceiver utilizes the impulse radio ultra-wideband (IR-UWB) communication link between the first transceiver and second transceiver for ranging and localization (initiating IR UWB ranging/localization between devices 310, 320, see fig. 4, col. 2, line 48 – col. 3, line 19, col. 5, lines 16-23, col. 7, lines 20-45, col. 8, line 54 – col. 9, line 15).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sahinoglu with the system of Sadeghi by using an IR-UWB signaling system as disclosed in Sahinoglu 
	Regarding claim 2 as applied to claim 1, Sadeghi further discloses wherein:
the second communication unit is configured to conduct ranging and
localization via a second communication link and the millimeter wave communication unit is configured to conduct data transmission via a millimeter wave communication link (steps S3200 – S3500, see fig. 3, [0045]-[0046], [0053]-[0058]).
	While Sadeghi discloses a second communication unit coupled to the
millimeter wave communication unit, Sadeghi does not specifically disclose that the second communication unit is an impulse radio ultra-wideband (IR-UWB) communication unit, initiating IR-UWB ranging and localization abilities of the transceiver, and utilizing the IR-UWB communication unit for ranging and localization.
	In the same field of endeavor, Sahinoglu discloses a transceiver comprising an impulse radio ultra-wideband (IR-UWB) communication unit, wherein based on initiation of the IR-UWB ranging and localization capabilities of the transceiver, the transceiver utilizes the impulse radio ultra-wideband (IR-UWB) communication unit for ranging and localization (initiating IR UWB ranging/localization between devices 310, 320, see fig. 4, col. 2, line 48 – col. 3, line 19, col. 5, lines 16-23, col. 7, lines 20-45, col. 8, line 54 – col. 9, line 15).
	It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Sahinoglu with the system of Sadeghi by using an IR-UWB signaling system as disclosed in Sahinoglu 
	Regarding claims 4 and 14 as applied to claims 2 and 11, Sadeghi as modified by Sahinoglu discloses the claimed invention. Sahinoglu further discloses wherein: the IR-UWB communication link is used to measure a time-of-flight (ToF) of a communication signal transmitted and received back by the transceiver (see col. 3, lines 11-36).
	Regarding claims 5 and 15 as applied to claims 2 and 11, Sadeghi as modified by Sahinoglu discloses the claimed invention. Sahinoglu further discloses wherein: the IR-UWB communication link is used to measure an angle-of-arrival of a communication signal received by the transceiver (see col. 3, lines 11-36).
Regarding claims 6 and 16 as applied to claims 2 and 11, Sadeghi as modified by Sahinoglu discloses the claimed invention. Sahinoglu further discloses wherein: the IR-UWB communication link is used to measure a difference of time-of-arrival of a communication signal received by the transceiver (see col. 3, lines 11-36).
Regarding claims 7 and 17 as applied to claims 2 and 11, Sadeghi as modified by Sahinoglu discloses the claimed invention. Sahinoglu further discloses wherein: the IR-UWB communication unit establishes the IR-UWB communication link (see col. 3, lines 11-36, col. 5, lines 16-23).
Regarding claim 8 as applied to claim 7, Sadeghi as modified by Sahinoglu discloses the claimed invention. Sahinoglu further discloses wherein: the IR-UWB communication unit has an IR-UWB communication antenna configuration with a three-
Regarding claim 9 as applied to claim 2, Sadeghi as modified by Sahinoglu discloses the claimed invention. Sadeghi further discloses wherein: the millimeter wave communication unit provides the millimeter wave communication link (see [0047], [0057]-[0058]).
Regarding claim 10 as applied to claim 9, Sadeghi as modified by Sahinoglu discloses the claimed invention. Sadeghi further discloses wherein: the millimeter wave communication unit has a millimeter wave antenna configuration with a three-dimensional characteristic that is used to establish the millimeter wave communication link ([0047], [0057]-[0063]).
	Regarding claim 13 as applied to claim 11, Sadeghi further discloses comprising:
utilizing the millimeter wave communication link as a primary data communication link (steps S3200 – S3500, see fig. 3, [0045]-[0046], [0053]-[0058]).
14. The method of claim 11, further comprising:
measuring a time-of-flight (ToF) of a communication signal transmitted from the
first transceiver to the second transceiver and back to the first transceiver
using the IR-UWB communication link.
Regarding claim 18 as applied to claim 11, Sadeghi further discloses comprising:
using a first millimeter wave communication unit and a second millimeter wave
communication unit to establish the millimeter wave communication link (steps S3200 – S3500, see fig. 3, [0045]-[0046], [0053]-[0058]).
claim 19, Sadeghi discloses a base station (substantially fixed wireless communication unit, see fig. 2, [0040]), comprising:
a millimeter wave communication unit capable of being wirelessly coupled to
user-equipment (second wireless communicating device, see [0058]) using a millimeter wave communication link (280, see fig. 2, [0047], [0057]-[0058]);
a second communication unit coupled to the millimeter wave communication unit (250, see fig. 2, [0045]-[0046]) wherein, based on a determination as to whether the user-equipment is configured for ranging and localization, a communication link is established between the base station and user-equipment for ranging and localization (steps S3200 – S3500, see fig. 3, [0045]-[0046], [0053]-[0058]).
While Sadeghi discloses a second communication unit coupled to the
millimeter wave communication unit, Sadeghi does not specifically disclose that the second communication unit is an impulse radio ultra-wideband (IR-UWB) communication unit, determining whether the user-equipment is configured for IR-UWB ranging and localization, and establishing an IR-UWB link between the base station and user-equipment for IR-UWB ranging and localization.
	In the same field of endeavor, Sahinoglu discloses a device comprising an impulse radio ultra-wideband (IR-UWB) communication unit, wherein based determining whether a user-equipment is configured for IR-UWB ranging and localization, the device establishes an IR-UWB link between the device and user-equipment for IR-UWB ranging and localization (initiating IR UWB ranging/localization between devices 310, 320, see fig. 4, col. 2, line 48 – col. 3, line 19, col. 5, lines 16-23, col. 7, lines 20-45, col. 8, line 54 – col. 9, line 15).
.
Allowable Subject Matter
Claims 3, 12, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3, 12, and 20, the instant invention discloses when the IR-UWB communication link between the first transceiver and the second transceiver for ranging and localization is established, disabling ranging and localization capabilities associated with the millimeter wave communication link. The above novel features, in combination with the other recited limitations of claims 1, 11, and 19, are not taught, suggested, or made obvious by Sadeghi, Sahinoglu, or any other prior art of record, alone, or in combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sahinoglu et al (IEEE signal processing Magazine) discloses Localization via Ultra-Wideband radios.

Pajovic et al 20190289568 discloses localization using miliimeter wave communication signals.
Maceraudi et al 20190113599 discloses a method for determining multipath components of a UWB impulse channel.
Leong et al 20160056950 discloses communication synchronization.
Derrico et al 20130154836 discloses localization method and system using non-regenerative UWB relays.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648